AGREEMENT AND RELEASE

IT IS HEREBY AGREED by and between Shepard Goldberg (“the Employee”) and
Emisphere Technologies, Inc., (ETI), for the good and sufficient consideration
set forth below, as follows:

1. The parties hereto agree and understand that when used herein, the terms
Emisphere and “the Company” shall mean Emisphere Technologies, Inc., its
parents, affiliates, subsidiaries, shareholders, predecessors, successors and
assigns, any affiliates of the foregoing, the present or former directors,
officers, employees and agents of all of them, whether in their individual or
official capacities, and the current and former plan administrators and
trustees, whether in their individual or official capacities, of any pension,
welfare or other benefit plan available to present or former employees of the
Company, as defined in this paragraph, and any such plan.

2. Employee as used herein shall mean Shepard Goldberg, his heirs, privies,
executors, administrators, assigns successors-in-interest and
predecessors-in-interest. The Employee confirms that he has not assigned any
claim he has or may have against Emisphere to any person or entity.

3. ETI and the Employee agree that the Employee’s employment with ETI has been
terminated, and that this termination will be effective as of June 8, 2007 (the
“Termination Date”).

4. In exchange for the release provided by the Employee herein, and for
Employee’s

promise to comply with the provisions of this Agreement and Release. Employee
will receive the following in full and final settlement of any and all claims
which the Employee had, now has or shall have against the Company as of the date
of this Agreement and Release:



  (a)   Emisphere will pay Employee, in accordance with Emisphere’s regular pay
schedule, $10,496.08 bi-weekly, subject to such withholdings as are authorized
by Employee or required by law, from June 11th, 2007 — December 31st, 2007 (“the
Severance Period”). Payments will begin with the next regular pay period
following Employee’s execution of this Agreement and Release provided Employee
has not revoked his execution in the manner set forth below in paragraph 26.



  (b)   During the Severance Period, Employee will continue to receive medical
insurance provided Employee elects such continuation pursuant to COBRA and
employee premium payments for medical insurance will continue to be deducted.
Group life insurance, group short term and long term disability, flexible
spending account participation, pretax 401(k) contributions and 401(k) matching
will cease as of the Termination Date.

Stock Options



  (c)   Notwithstanding anything to the contrary in the Option Plans (defined
below) or in the Option Agreements (defined below), the parties agree and
acknowledge that (i) all options granted to the Employee under the Emisphere
Technologies, Inc. 1995 Non-Qualified Stock Option Plan, as amended and the
Emisphere Technologies, Inc. 2000 Stock Option Plan (together, the “Option
Plans”), including options granted pursuant to option agreements dated July 6,
2000, March 22, 2001, July 8, 2002, July 17, 2003 and December 1, 2005
(collectively, the “Option Agreements”), shall be fully vested on the
Termination Date; and (ii) that such options shall remain exercisable in
accordance with the terms and conditions of the Option Plans and Option
Agreements following the Termination Date until the earlier of (x) 90 calendar
days following the last day of the Severance Period, or (y) expiration of the
option in accordance with the terms and conditions of the applicable Option Plan
and Option Agreement.



  (d)   For avoidance of confusion, nothing herein shall modify or amend options
granted to Employee under the 1991 Stock Option Plan, as amended (the “1991
Plan”), including but not limited to, options granted pursuant to option
agreements dated June 4, 1998 and June 23, 1999 (collectively, the “1991 Plan
Agreements”). Any option granted under the 1991 Plan and the 1991 Plan
Agreements shall be governed by the terms and conditions of the 1991 Plan and
applicable 1991 Plan Agreements.



  (e)   Pursuant to statutory law, Employee will lose the Incentive Stock Option
(ISO) treatment of ISO options if Employee exercises them more than three months
after the Termination Date (i.e., September 8, 2007.)

Outplacement



  (f)   ETI agrees to pay for outplacement services to be provided to Shepard
Goldberg through the length of the Severance Period, the extent, nature and cost
of services to be in ETI’s discretion.

5. The Employee acknowledges and agrees that all provisions of the Disclosure
Agreement Employee entered into on April 20, 1998 between Employee and ETI,
survive the termination of his employment with ETI and remain in full force and
effect pursuant to their terms, subject to any contrary terms in this Agreement
and Release which shall govern. In addition to the obligations imposed by the
Disclosure Agreement, Employee hereby acknowledges and agrees not to use any
Confidential Information (as defined below) disclosed to him regarding ETI for
any purpose other than in furtherance of ETI’s business, nor to reveal any
Confidential Information to any third party unless otherwise agreed to in
writing by ETI, nor to reveal the fact that such Confidential Information has
been disclosed to the Employee. Employee agrees that he has acquired no rights
to use of Confidential Information disclosed to him regarding ETI and that
Employee shall maintain in complete confidence all Confidential Information
disclosed to him in connection with his employment with ETI. Employee represents
and warrants that he has not used Confidential Information or disclosed it to
any third party. Employee further represents and warrants that he has returned
all property belonging to the Company, which shall include without limitation
returning all documents or data in electronic or paper form containing
Confidential Information without making, retaining or furnishing to a third
party any copies. “Confidential Information” shall mean all information
concerning the business of the Company, including without limitation,
information relating to any of their products, product development, trade
secrets, customers, suppliers, finances, business plans, internal communications
and strategies.

6. Employee covenants that he shall not make, unless compelled by law, any
disparaging, derogatory, denigrating, ridiculing or otherwise critical
statements or comments, orally or in writing, either directly or indirectly, to
any third party concerning the Company (“Disparaging Statements”), and
represents and warrants that prior to the execution of this Agreement he has not
made any materially Disparaging Statement that has damaged or is likely to
damage the Company or its reputation.

7. The Employee agrees and understands that the payments and actions described
in paragraph 4 above are in addition to any other payment which ETI is obligated
to provide the Employee, or which would normally be provided to an individual
who was leaving ETI, and that they are provided solely in consideration of the
Employee’s execution of this Agreement and Release and compliance with its
terms. ETI and the Employee agree that the payments and other items of value
referred to in paragraph 4 are sufficient consideration for the release and
other obligations of the Employee under this Agreement and Release.

8. Neither this Agreement and Release, nor anything contained herein, shall be
construed as an admission by the Company of any liability to the Employee or of
any unlawful conduct or wrongdoing whatsoever.

9. The Employee understands that there are various state, county and federal
laws that prohibit employment discrimination on the basis of age, gender, race,
color, national origin, religion, gender identity, sexual orientation and
disability, including, but not limited to Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act, and the New York State Executive Law, and that
these laws are enforced by the courts and various government agencies. The
Employee hereby gives up any and all rights he may have under these laws and all
other laws with respect to his employment with ETI.

10. In return for the good and sufficient consideration described above, the
Employee, for himself, his heirs, privies, executors, administrators, assigns,
successors-in-interest and predecessors-in-interest, hereby releases and forever
discharges the Company from any and all actions, causes of action and claims
whatsoever, known or unknown, suspected or unsuspected, the Employee ever had,
now has, or shall have against the Company to the date of the Employee’s
execution of this Agreement and Release, including, but not limited to, claims
for breach of an implied or express employment contract, claims for wrongful or
constructive discharge, claims alleging a violation of the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. 621 et seq., claims pursuant to
federal, state or local law regarding discrimination based on race, color, age,
gender, religion, marital status, disability, gender identity, sexual
orientation or national origin, or on any other basis, claims for alleged
violation of any other local, state, or federal law, regulations, ordinance or
public policy, including but not limited to those claims having any bearing
whatsoever on the terms or conditions of the Employee’s employment with ETI or
the termination of such employment, claims pursuant to common law and claims
arising directly or indirectly out of the Employee’s employment by or separation
from employment with ETI; provided however, that this General Release does not
apply to Employee’s right to retain benefits which have already been provided
under the terms of any ETI benefit plan.

11. The Employee hereby affirms that there are no outstanding administrative or
judicial proceedings or actions against the Company to which he is a party, and
that there are no outstanding charges, complaints, claims or actions against
Emisphere which involve or relate to the Employee. The Employee further affirms
that he has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which he may be
entitled to date and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits are due to him. The Employee acknowledges
that receipt of any payment under the terms of this Agreement and Release is in
complete satisfaction of and exceeds any and all obligations that ETI may have
with respect to all compensation, vacation pay or other fringe benefits. The
Employee furthermore affirms that he has no known workplace injuries or
occupational diseases for which he has not already filed a claim for Workers’
Compensation benefits and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act. The Employee further affirms
that he has not been retaliated against for reporting any allegations of
wrongdoing by the Company, including any allegations of corporate fraud.

12. Should the Employee file or cause to be filed a claim, charge or lawsuit
against the Company with any governmental agency, court or other forum
concerning, in whole or in part, any event occurring as of or before the date of
the Employee’s execution of this Agreement and Release or any claim that has
been released herein, and if any such governmental agency, court or other forum
determines that such claim, charge or lawsuit is barred by this Agreement and
Release, the Employee agrees to pay Emisphere all attorneys’ fees and expenses
the Company incurs in enforcing the terms of this Agreement and Release and
otherwise defending against said claim, charge or lawsuit.

13. The parties agree that all requests for a reference will be directed by
Employee to ETI’s Human Resources Department, and that the Human Resources
Department will, upon receiving any such request in writing, release only
Employee’s dates of employment and his job title and confirm his final salary.

14. The Employee agrees that, unless required by law, he will not disclose,
either directly or indirectly, in any manner whatsoever, any information
regarding the existence or terms of this Agreement and Release, to any person or
organization, including, but not limited to, members of the press and media,
present and former officers, employees and agents of ETI, and other members of
the public. This promise of confidentiality shall not apply to information
provided to the Employee’s immediate family, accountant, attorney, any taxing
authority, or to comply with a court order or legal process, subject to
paragraphs 15 and 16.

15. Employee shall, upon reasonable notice, fully cooperate with the Company
regarding any claim, dispute, litigation, inquiry, investigation or proceeding
concerning any matter with which Employee was involved while working for ETI or
about which ETI believes Employee may have relevant knowledge or information.
Employee agrees to make himself available, without additional compensation, at
reasonable times, on reasonable dates, and upon reasonable notice and request by
the Company, to meet with representatives of the Company, to testify or to
provide affidavits regarding his knowledge of relevant facts in any such
lawsuit, claim, or investigation. Employee shall not give testimony or evidence
in any proceeding or provide any direct or indirect assistance to, or knowingly
engage in any communication with, any third party concerning the initiation or
pursuit of any claim or action whatsoever against the Company, provided however,
that nothing herein shall be construed as an agreement by Employee to refuse to
answer questions or give evidence pursuant to any lawful subpoena or order of
any court, nor shall anything herein be construed in a manner so as to violate
any law or to require Employee to violate any law. In the event that Employee is
subject to a valid and enforceable subpoena or court order in any action,
proceeding, or investigation of any kind that compels Employee to provide
testimony or documents about any matter involving the Company, Employee shall
within three (3) calendar days after receipt by Employee of such subpoena or
court order provide notice in writing, by overnight delivery, to the individuals
designated to receive notices under this Agreement and Release.

16. Employee agrees to give ETI notice of any and all attempts to compel him to
disclose of any information protected by Paragraphs 5, 14 and 15 of this
Agreement or to compel him to provide any testimony concerning the Company, by
providing written notice (with a copy of the court order or subpoena) to Andrew
Rossman; Akin Gump Strauss Hauer & Feld LLP; 590 Madison Avenue; New York, NY
10022-2524 with a copy to Barbara Mohl, Emisphere Technologies, 765 Old Saw Mill
River Road, Tarrytown, NY 10591. Such notice shall be given (i) within three
(3) calendar days after receiving notice that an attempt will be or has been
made to compel disclosure of the information or testimony; or (ii) at least
three (3) calendar days prior to the date on which Employee is required to
disclose such information or provide testimony whichever is earlier.

17. Employee shall cooperate with ETI, as reasonably requested by ETI, to effect
a reasonable transition of his responsibilities and to ensure that ETI is aware
of all significant matters that were being handled by Employee. In addition,
Employee shall be available to provide consulting services to ETI as reasonably
requested by ETI at any time during the Severance Period up to three days per
month following the date of this Agreement and Release. Employee shall receive
no further compensation for such services beyond the compensation set forth in
this Agreement and Release.

18. The Employee acknowledges that the obligations contained in paragraphs 5, 6,
14, 15, 16 and 17 are material elements of this Agreement and Release and that a
violation of any such provisions would cause irreparable harm to the Company. In
the event that the Employee violates any of these provisions or any other
material term of this Agreement and Release, the Employee shall forfeit all
consideration due under this Agreement and Release and shall promptly repay to
ETI all payments he has received pursuant to this Agreement and Release. In
addition, the Company shall have the right to pursue compensatory damages and/or
equitable remedies against the Employee to enforce this Paragraph and the
Employee acknowledges that the Company shall be entitled to injunctive relief as
necessary to prevent future violations.

19. This Agreement and Release shall not become effective and enforceable until
ETI has received the fully executed Agreement and Release and provided Employee
has not revoked it pursuant to paragraph 26.

20. If it is determined by any court of competent jurisdiction that any
provision hereof is unlawful or unenforceable, the remaining provisions shall
remain in full force and effect.

21. This Agreement and Release shall be construed in accordance with the laws of
the State of New York, without regard to choice of law principles. The parties
agree that the state and federal courts in the State of New York, County of New
York shall have exclusive jurisdiction over any dispute concerning this
Agreement and Release, arising from this Agreement and Release or arising from
the parties’ performance under this Agreement and Release, and the parties
hereby expressly agree to submit to such jurisdiction. The parties waive the
right to trial by jury of any claims.

22. This AGREEMENT AND RELEASE contains the full agreement of ETI and the
Employee and may not be modified, altered, changed or terminated except upon the
express prior written consent of ETI and the Employee or their duly authorized
agents.

23. The waiver by any party of a breach of any provision herein shall not
operate or be construed as a waiver of any subsequent breach by any party.

24. This Agreement and Release may be signed in counterparts, and each
counterpart shall be considered an original agreement for all purposes.

25. THE EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN GIVEN AT LEAST TWENTY-ONE
(21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT AND RELEASE, THAT HE HAS READ
AND FULLY UNDERSTANDS THE MEANING OF EACH PROVISION OF THIS AGREEMENT AND
RELEASE, THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL CONCERNING IT
AND HAS BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT COUNSEL, AND THAT HE
FREELY AND VOLUNTARILY ENTERS INTO IT.

1

26. The parties understand and agree that the Employee may revoke this Agreement
and Release after having executed it by so advising Barbara Mohl; Emisphere
Technologies; 765 Old Saw Mill River Road; Tarrytown, NY 10591; in writing,
provided such writing is received by Ms. Mohl on the seventh (7th) day after his
execution of this Agreement and Release. Employee agrees that any modifications,
material or otherwise, made to this Agreement and Release, do not restart or
otherwise affect in any manner the original calendar days consideration period
of up to twenty-one (21) calendar days.

IN WITNESS WHEREOF, the Parties have hereunto set their hands, on the dates
shown below.

Emisphere Technologies, Inc.

         
__________________
  By: /s/ Michael V. Novinski
Date
  Michael V. Novinski
 
  President and Chief Executive Officer
6/25/07
  /s/ Shepard Goldberg
 
       
Date
  Shepard Goldberg
STATE OF NEW YORK
    )  
 
  : ss:
COUNTY OF
    )  
 
       

I, Pankaj Pawa, a Notary Public do hereby certify that Shepard Goldberg,
personally known to me to be the same person whose name is subscribed to the
foregoing AGREEMENT AND RELEASE, appeared before me this day in person and
acknowledged that (s)he signed and delivered the said instrument as her/his free
and voluntary act, for the uses and purposes therein set forth.

Given under my hand and official seal this 25th day of June, 2007.

/s/ Pankaj Pawa

2